 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JERRY DILLINGHAM,                              Case No. 1:18-cv-00579-LJO-EPG (PC)
12                  Plaintiff,                      ORDER ON PLAINTIFF’S
                                                    OBJECTIONS TO FINDINGS AND
13         v.                                       RECOMMENDATIONS
14   F. GARCIA,                                     (ECF NO. 46)
15                 Defendant.
16

17           Jerry Dillingham (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983.
19           On May 28, 2019, Plaintiff filed “Objections to Magistrate Judge Erica P. Grosjean
20   Findings and Recommendations Order (Dkt. No. 37.)”. (ECF No. 46). Plaintiff asks that no
21   settlement conference be set at this time, and that he be appointed counsel.
22           While the Court did not issue findings and recommendations, it will address Plaintiff’s
23   “objections.” As to Plaintiff’s request that no settlement conference be set at this time, the
24   Court will not be setting a settlement conference at this time.
25           As to Plaintiff’s request for counsel, it is DENIED. The Court is still unable to make a
26   determination that Plaintiff is likely to succeed on the merits of his claims. Moreover, with the
27   assistance Plaintiff is currently getting, it appears that Plaintiff is able to adequately articulate
28   his claims.

                                                        1
 1          Plaintiff is advised that he is not precluded from renewing his motion for appointment
 2   of pro bono counsel at a later stage of the proceedings.
 3
     IT IS SO ORDERED.
 4

 5
        Dated:     May 31, 2019                                 /s/
 6                                                       UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
